SETTLEMENT AGREEMENT


THIS SETTLEMENT AGREEMENT (the “Settlement Agreement”) is entered into as of
March 5, 2013, by and between SI Financial Group, Inc. (“SI”), a Maryland
corporation,  Newport Bancorp, Inc. (“NB”), a Maryland corporation, Newport
Federal Savings Bank, (the “Bank”), a wholly-owned subsidiary of NB, and Kevin
M. McCarthy (the “Executive”).


WHEREAS, the Executive is a party to separate employment agreements with each of
NB and the Bank, each dated as of December 11, 2008 (the “Employment
Agreements”); and


WHEREAS, SI and NB have entered into an Agreement and Plan of Merger dated as of
March 5, 2013 (the “Merger Agreement”), pursuant to which NB will be merged into
SI (the “Merger”); and


WHEREAS, the parties wish to enter to an agreement relating to the termination
of the Employment Agreements as of the closing date of the Merger (the “Closing
Date”), and to provide that, in lieu of any payment or benefits due under the
Employment Agreements in connection with the Executive’s termination of
employment, the Executive shall be entitled to the benefits set forth in this
Settlement Agreement; and


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Settlement Agreement, SI, NB, the Bank and the Executive
hereby agree as follows:


Section 1.                          Termination of the Employment Agreements and
Amended and Restated Supplemental Executive Retirement Plan.


The Executive, SI, NB, and the Bank hereby agree that the Employment Agreements
shall be terminated without any further action of any parties hereto, effective
as of the Closing Date.  The Executive shall, in lieu of any payment or benefits
under the Employment Agreements and in lieu of any payment or benefit under
Section 4.02 of the Bank’s Amended and Restated Supplemental Executive
Retirement Plan, dated as of January 1, 2008 (the “Supplemental ESOP benefit”),
be entitled to the payment set forth in Section 2 of this Settlement
Agreement.  This Settlement Agreement shall not affect the benefits and payments
under the Supplemental Executive Retirement Agreement by and between the Bank
and the Executive, dated March 31, 2007, as amended December 11, 2008 and August
18, 2011 (as amended, the “SERP”) nor the life insurance benefits available to
Executive under the Executive Split Dollar Life Insurance Agreement between the
Bank and Executive dated May 22, 2003 (“Split Dollar Agreement”).
 



                              


 
 

--------------------------------------------------------------------------------

 

Section 2.                        Settlement Benefits.


(a)            Severance Payment(s).  SI, or if directed by SI, NB, hereby
agrees to pay Executive $1,034,659, in cash, or in lieu of a portion thereof,
provide Executive with one or more of the life insurance and non-taxable medical
and dental insurance benefits of Executive’s choice provided under Section 12.b
of the Employment Agreement in the event of a termination following a Change in
Control (the “Payment(s)”), so long as the aggregate present value of such
payments do not result in an “excess parachute payment” within the meaning of
Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”).  The cash portion of the Payment(s) to Executive payable under the
Employment Agreements shall be referred to herein as the “Cash Payment.”  Such
Payment(s) shall be in full satisfaction of all obligations to Executive under
the Employment Agreements.  Executive shall elect, no later than seven (7) days
prior to the Effective Time (as defined in the Merger Agreement) whether to
receive the entire Payment as the Cash Payment or partially in the form of the
Cash Payment and partially in the form of one or both of the other amounts or
benefits set forth above.  The Cash Payment shall be payable to the Executive on
the Closing Date, subject to applicable withholding taxes; provided, however,
that, if (i) the Closing Date is scheduled to occur after December 31, 2013 and
(ii) it is determined that the Cash Payment, either alone or together with other
Payment(s) and benefits paid or made available to the Executive by SI, NB or the
Bank, results in an “excess parachute payment”, then the Cash Payment shall be
reduced by the minimum amount necessary to result in no portion of the aggregate
payments and benefits (including the Cash Payment) constituting an excess
parachute payment.  The determination of whether an excess parachute payment
exists shall be based upon the opinion of SI’s independent tax counsel obtained
at SI’s expense and delivered to the Executive not later than five (5) business
days prior to the anticipated Closing Date.  Such opinion shall be binding on
the parties to this Settlement Agreement.


(b)            Payment Exempt from Section 409A.  The Cash Payment is intended
to be exempt from Section 409A of the Code under the “short-term deferral rule”
set forth in Treasury Regulation Section 1.409A-1(b)(4).
 
(c)             Tax Indemnification.  If any payments or benefits made or
provided to the Executive under this Settlement Agreement or under any plan,
program, or other arrangement of SI, NB, the Bank or any affiliated entity,
either separately or in the aggregate with such other payments and benefits
results in the Executive being subject to the excise tax under Section 4999 of
the Code, or any successor or similar provision), then SI shall pay to the
Executive an additional amount of cash (the “Additional Amount”) such that the
net amount of all payments and benefits received by the Executive under this
Agreement or under any other plan, program or other arrangement of the Employer
or any affiliated entity after paying all applicable taxes thereon (including
penalties and interest), including on such Additional Amount, shall be equal to
the net after-tax amount of payments and benefits that Executive would have
received if Section 4999 were not applicable.  Any payment to Executive pursuant
to this subsection shall be made no later than ninety (90) days after the date
on which Executive remits any excise tax to the required taxing authority.

 








                               


 
2

--------------------------------------------------------------------------------

 

Section 3.                        Acknowledgement.


The Executive hereby acknowledges and agrees that the Cash Payment, when paid on
the Closing Date, and the other Payment(s) that the Executive may elect in lieu
of a portion of the Cash Payment, is in full satisfaction of all obligations of
SI, NB, and the Bank to the Executive under the Employment Agreements, the
Supplemental ESOP benefit and this Settlement Agreement (other than with respect
to any amount payable under Section 2(c).  Provided, however, this Settlement
Agreement does not affect or settle the obligations of SI, NB or the Bank or in
any manner affect Executive’s rights to his vested benefits under the SERP, the
Split Dollar Agreement, any and all tax-qualified plans maintained by the Bank
in which Executive was a participant, any equity award plans under which
Executive has outstanding equity awards, any other plans or benefits that are
not specifically set forth herein or under the Noncompetition Agreement of even
date herewith between SI and the Executive.  
  
Section 4.                        Miscellaneous.
  
(a)               Successors.  The terms of this Settlement Agreement shall be
binding upon all parties hereto and their respective heirs, successors, and
assigns.


(b)               Final Agreement.  This Settlement Agreement represents the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior understandings, written or oral.  The terms of this
Settlement Agreement may be changed, modified or discharged only by an
instrument in writing signed by the parties hereto.  The Executive acknowledges
that the Executive has carefully read the foregoing, has had sufficient
opportunity to review the Settlement Agreement with legal counsel of the
Executive’s own choosing, knows and understands this Settlement Agreement
contents, and freely and independently signs this Settlement Agreement.  No
inducements, representations, or agreements have been made or relied upon to
make this Settlement Agreement except as stated in this Settlement Agreement.


(c)             Governing Law.  The validity, interpretation, construction and
performance of this Settlement Agreement shall be governed by the laws of
Connecticut without regard to principles of conflicts of laws thereof.


(d)               Statutory Changes.  All references to sections of the Code
shall be deemed also to refer to any successor provisions to such sections.


(e)               Validity.  The invalidity or unenforceability of any provision
of this Settlement Agreement shall not affect the validity or enforceability of
any other provision of this Settlement Agreement, which shall remain in full
force and effect.


(f)               No Assignment of Benefits.  Except as otherwise provided
herein or by law, no right or interest of the Executive under the Settlement
Agreement shall be assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise.

 








                             


 
3

--------------------------------------------------------------------------------

 

(g)             Counterparts. This Settlement Agreement may be signed in
counterparts, and all of the counterpart copies shall be treated as a single
agreement. 


Section 5.                       Effectiveness.


This Settlement Agreement shall be effective as of the date first written
above.  In the event the Merger Agreement is terminated for any reason, this
Settlement Agreement shall be deemed null and void.  


[Signature page follows]



 








                       


 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Settlement
Agreement as of the day and year first written above.
 


SI FINANCIAL GROUP, INC.




By: /s/ Rheo A. Brouillard         



NEWPORT BANCORP, INC.




By: /s/ Nino Moscardi            



NEWPORT FEDERAL SAVINGS BANK




By: /s/ Nino Moscardi            












/s/ Kevin M. McCarthy         
                         Kevin M. McCarthy










